Citation Nr: 0404611	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions rendered in May 
2000 and August 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The veteran and his representative appeared before this 
Veterans Law Judge at a Travel Board hearing held in June 
2003 at the RO, a transcript of which has been associated 
with the claims file.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's service-connected bilateral pes planus is 
manifested by objective evidence of marked deformity, pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities, bilaterally.  X-ray 
evidence reveals demineralization of the regional osseous 
structure of the feet with bilateral pes planus deformity.  

3.   The service-connected disability picture is shown to 
more nearly approximate that of severe impairment due to 
bilateral pes planus.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and not in excess 
thereof, for bilateral pes planus, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§  4.7, 4.71(a), Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000.   On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
notify and to assist claimants for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the veteran, given 
the favorable nature of the Board's decision with regard to 
the issue of an increased rating for pes planus.  Thus, the 
Board finds that further development is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Criteria.   Disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (2002).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court held 
that 38 C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2002), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Furthermore, functional loss may occur as a result 
of weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (2002).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 and 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require a review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, they do not give past medical reports 
precedence over current medical findings.  In addition, where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The current rating for the veteran's service-connected 
bilateral pes planus is 10 percent.  Pursuant to 38 C.F.R. § 
4.71(a), Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of feet.  

If the veteran manifests severe bilateral pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities, a 30 
percent rating is warranted.  

The highest rating assigned to bilateral pes planus is a 50 
percent rating.  It is warranted for pronounced bilateral pes 
planus, indicated by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation. 
Pronounced bilateral pes planus is also not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5276 (2003).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Background.   Entitlement to service connection for bilateral 
pes planus was granted in a September 1970 rating action, and 
a 10 percent rating was assigned effective June 1970.  This 
rating has been in effect for more than 20 years and is now 
protected. See 38 C.F.R. § 3.951(b).

The veteran filed his current claim for entitlement to an 
increased rating for pes planus in February 2000.  

By rating actions in May and August 2000 increased ratings 
for pes planus were denied.  In making those determinations 
the RO reviewed VA treatment records noting treatment for 
dermatitis of the feet only.  There was no VA podiatry 
examination performed prior to the aforementioned rating 
decisions.  

In a VA examination in December 2000, the veteran reported 
not walking too far because he repeatedly fell down when he 
tried to walk.  He had a history of pain in his feet 
especially with prolonged standing and walking.  He had no 
history of any stiffness or swelling of the legs or feet.  He 
was advised to elevate his feet.  He denied symptoms of pain 
in the feet at rest, but with excessive standing and walking 
he described some pain.  He has been seen in the VAMC 
podiatry clinic and given arch supports.  He did not take any 
pain medication for his feet.   

He gave a history of calluses of the feet.  He has had no 
injury or surgery to the feet.  The examiner noted no edema, 
cyanosis or clubbing.  He walked with a cane and ambulated 
slowly.  The skin on his feet and legs was very dry, and he 
had chronic dermatophytosis and severe fungal infection. 
There was no tenderness in the heels, or great toes.  
Functional limitations were standing or walking.  X-rays 
revealed demineralization of the regional osseous structure 
of the feet with bilateral pes planus deformity.  The 
diagnoses was pes planus deformity feet bilaterally and 
osteoporosis, and feet functional loss due to pain-moderate.

In a VA examination in April 2002, the examiner noted the 
veteran ambulated with a cane which he had used for several 
years because of flat feet and pain in the feet.   A 
musculoskeletal examination revealed foot deformity with 
symptoms of pain. 

In a June 2003 Travel Board Hearing, the veteran offered 
testimony in support of his claim.  In essence he testified 
that he could not walk due to swelling of his feet.  
Sometimes as he walked he would fall.  He could stand only 2 
to 3 minutes before he had to sit down.  He soaked his feet 2 
or 3 times a week.  He rated his foot pain as 9 on a scale of 
1-10.  He had calluses and bunions removed from his heels and 
the bottoms of his feet every 90 days at the VA.  He has been 
given a cane and pads to insert in his shoes.  Sometimes he 
woke up during the night because of the pain in his feet.  

Analysis.   The Board concludes that the veteran's overall 
disability picture more nearly approximates the criteria 
required for the assignment of a 30 percent rating for 
service-connected bilateral pes planus.  Specifically, the 
veteran's feet are regularly treated for trimming and 
removing calluses.  He has continuous arch pain and uses 
orthotics.  X-ray evidence reveals degenerative changes, 
including demineralization of the osseous structure of the 
feet with bilateral pes planus deformity.  He complains of 
severe pain and discomfort while walking, even for short 
distances.  

Based upon the competent medical evidence of record and the 
veteran's complaints of severe pain during use, the Board 
finds that his service-connected disability picture is more 
reflective of a severe impairment of each foot, consistent 
with a 30 percent rating.

The Board also considered the DeLuca provisions, and noted 
that "pain could further limit functional ability during 
flare-ups or with increased use.  It is not feasible, 
however, to attempt to express any of this in terms of 
additional limits of motion as these matters cannot be 
determined with any degree of medical certainty."  

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected 
bilateral pes planus.  The Board has considered the veteran's 
claim for an increased rating for his bilateral pes planus 
under all appropriate diagnostic codes.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

The Board has carefully considered the "positive" evidence 
represented by the contentions and testimony submitted by and 
on behalf of the veteran asserting a higher level of 
disability due to his bilateral pes planus, than is reflected 
by the 10 percent rating currently assigned, and concludes 
that there is competent medical and lay evidence to support 
the evaluation of a severe impairment of the veteran's feet 
due to his bilateral pes planus.  See Francisco, 7 Vet. App. 
at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the claim for an increased rating of 30 
percent, and not in excess thereof, is granted. Gilbert, 1 
Vet. App. at 49.



ORDER

An increased rating of 30 percent, and not in excess thereof, 
for service- connected bilateral pes planus, is granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



